Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/15/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-7, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara et al. (WO 2019239640 A1).

Regarding claims 1 and 13, Hara discloses:

A dynamic power supply system (see Fig. 1, 5-8), comprising: 
a set of power supply units arranged electrically in series and defining a common direct current (DC) power supply system output (see Fig. 1, 5-8, Vout=V1+V2+...Vn), 
each of the set of power supply units including: a power module having a set of energy storage units (see Fig. 1, 5-8, battery 102); 
a DC to DC power converter connected with the power module and an energy storage unit power output (see Fig. 1, 5-8, DC/DC_1, Dc/DC_2........); and 
a selective bypass arranged to controllably bypass the power module across the energy storage unit power output (see Fig. 1, 5-8, , see Abstract, one or more storage cell modules to be used when charging or discharging the storage cell system [which is one or more storage cell modules to be not used or bypass].... see par [12-13], the storage battery module selection unit 113 selects the storage battery module 106 having the largest difference so that the storage battery module 106 is not used....,  the storage battery module 106 having low power conversion efficiency is not used,....,); and 
a controller module communicatively connected with each respective DC to DC power converter and the selective bypass, and configured to operate at least a first subset of the energy storage units to operably supply energy by way of operating the respective subset of the DC to DC power converters, and to operate at least a second subset of the energy storage units to operably bypass the respective subset of the selective bypasses (see Fig. 1, 5-8, , see Abstract, one or more storage cell modules to be used when charging or discharging the storage cell system [which is one or more storage cell modules to be not used or bypass].... see par [12-13], the storage battery module selection unit 113 selects the storage battery module 106 having the largest difference so that the storage battery module 106 is not used....,  the storage battery module 106 having low power conversion efficiency is not used....).


Regarding claim 2, Hara discloses:

further comprising a power demand input configured to receive a power demand for the dynamic power supply system (see Fig. 1, power demand input 109).

Regarding claim 3, Hara discloses:

wherein the controller module is further configured to operate the first subset of the energy storage units and the second subset of energy storage units such that power supplied at the common DC power supply system output meets the power demand (see Spec, Based on the power conversion efficiency of the DC / DC converter 105 in each storage battery module 106 calculated by the conversion efficiency characteristic calculation unit 112, one or a plurality of storage battery modules used when charging / discharging the storage battery system 100 106 is selected, and charge / discharge power of each selected storage battery module 106 is determined....).


Regarding claim 4, Hara discloses:
wherein each of the set of energy storage units includes a dischargeable energy source (see Spec, Based on the power conversion efficiency of the DC / DC converter 105 in each storage battery module 106 calculated by the conversion efficiency characteristic calculation unit 112, one or a plurality of storage battery modules used when charging / discharging the storage battery system 100 106 is selected, and charge / discharge power of each selected storage battery module 106 is determined....).


Regarding claims 5 and 14, Hara discloses:
wherein the dischargeable energy source includes at least one of a battery, a bank of batteries, a rechargeable battery, or a bank of rechargeable batteries (see Spec, As a conventional technique related to a storage battery system, for example, even when a storage battery module having different charge / discharge characteristics is included in the storage battery system....).

Regarding claim 6, Hara discloses:
wherein the power demand is a transient power demand (see spec, The storage battery system 100 is connected to the power system 109. The power system 109 is a general power system, a load, a solar power generation system, or the like...).

Regarding claim 7, Hara discloses:
where the controller module is further configured to operate the respective subset of the DC to DC power converters or the first subset of the energy storage units by way of pulse width modulation (see Spec, The controller 1110 converts the battery voltage into a desired voltage by controlling ON / OFF of the switches 1105 and 1106 by a control command such as a PWM control signal based on the battery information and the load information.....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 15-20.. are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (WO 2019239640 A1) further in view of Sagneri et al. (Pub. No. 2012/0069606 A1).

Regarding claim 8, Hara fails to disclose:
wherein the controller module is further configured to interleave the pulse width modulate of the first subset of the energy storage units to operably reduce an output DC voltage ripple at the common DC power supply system output.
Thus, Sagneri discloses:
wherein the controller module is further configured to interleave the pulse width modulate of the first subset of the energy storage units to operably reduce an output DC voltage ripple at the common DC power supply system output (see par [0184], The PWM block may also provide overall PWM control of the converter output to enable pulse-width modulation of the output voltage or current presented to a load...., see par [0197], an AC/DC PFC converter architecture that achieves a fully-regulated DC output with arbitrarily small ripple...., par [0160], a second DC/DC converter stage with energy storage to perform load regulation and ripple reduction. This allows the amount of energy stored to ripple widely within a line cycle...).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a device for controlling a storage cell system of Hara configured to interleave the pulse width modulate in order to reduce ripple of the DC output (see Sagneri par [0197]).


Regarding claims 9 and 16, Sagneri discloses:
wherein each of the set of power supply units is configured to supply 50 Volts DC at the respective energy storage unit power output (see par [0167], the cycle is divided into five voltage zones rising 0-80V, rising 80-125V, rising and falling above 125V, falling 125-80V, and falling 80-0V. As noted above cells 1 and 2 provide an output power regulation function throughout the cycle... [wherein 50V is fall in the range of 0-80V and it is a design choice]).

    Regarding claim 10 and 17, Sagneri discloses:
wherein each of the DC to DC power converters are rated to supply 50 Volts DC at the respective energy storage unit power output (see par [0167], the cycle is divided into five voltage zones rising 0-80V, rising 80-125V, rising and falling above 125V, falling 125-80V, and falling 80-0V. As noted above cells 1 and 2 provide an output power regulation function throughout the cycle... [wherein 50V is fall in the range of 0-80V and it is a design choice]).

    Regarding claim 11 and 18, Sagneri discloses:
wherein each of the DC to DC power converters are solid-state DC to DC power converters (see par [006-008], methods of VHF conversion and exemplary benefits for solid-state lighting applications....)

    Regarding claim 12 and 19, Sagneri discloses:
wherein each of the DC to DC power converters is a low-voltage DC to DC power converter designed to reduce a reserved voltage less than 50% of a designed power characteristics (see par [0167], the cycle is divided into five voltage zones rising 0-80V, rising 80-125V, rising and falling above 125V, falling 125-80V, and falling 80-0V. As noted above cells 1 and 2 provide an output power regulation function throughout the cycle... [wherein reduce a reserved voltage less than 50% is a design choice]).


Regarding claim 15, Sagneri discloses:
wherein each of the set of energy storage units includes at least one rechargeable battery, and wherein the controller module is further configured to determine a presence of supplemental power at the DC power bus, and in response to determining the presence of the supplemental power at the DC power bus, operate at least a one of the set of energy storage units to operably recharge the at least one rechargeable battery from the DC power bus (see par [0212-0214] a controller may simultaneously monitors each load (V1, V2, V3 . . . ) as depicted in FIG. 27. The converter is then connected through switches S1, S2, S3 . . . to each....).


    Regarding claim 20, Sagneri discloses:
wherein the supplemental power demand is a transient power demand (see par [0005], after as a means to increase power density and improve transient performance...., see par [0007-0008])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851